           Case 1:18-cv-06471-ER Document 109 Filed 11/02/18 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  STATES  OF    NEW    YORK,
  CONNECTICUT, NEW JERSEY,
  RHODE      ISLAND       and
  WASHINGTON,             and
  COMMONWEALTHS           OF
  MASSACHUSETTS and VIRGINIA,
                                                     CIVIL ACTION NO. 1:18-cv-06471
                         Plaintiffs,                 (Judge Ramos)

              v.

  UNITED STATES DEPARTMENT
  OF JUSTICE; and JEFFERSON B.
  SESSIONS III, in his official capacity
  as Attorney General of the United
  States,

                         Defendants.



                                        STIPULATION

       Plaintiffs the States of New York, New Jersey, Rhode Island, and Washington, and the

Commonwealth of Virginia (“Plaintiff States”), and Defendants United States Department of

Justice and Jefferson B. Sessions III (“Defendants”), do HEREBY STIPULATE AND AGREE as

follows:

   1. This stipulation shall remain in effect for a period of 60 days from the date hereof, i.e.,

       until January 1, 2019. On January 1, 2019, and every 30 days thereafter, this stipulation

       shall automatically be extended for a 30-day period (the “extension term”), except in the

       case that Defendants give notice to Plaintiff States 14 days in advance of the end of an

       extension term that Defendants do not agree to renew the stipulation for the next extension

       term, thus ending the stipulation at the end of the then-operational extension term;

                                                    1
         Case 1:18-cv-06471-ER Document 109 Filed 11/02/18 Page 2 of 3



   2. For the duration of this stipulation, Defendants shall not disburse, expend, or revert to the

       Treasury the Fiscal Year (“FY”) 2018 Title II Juvenile Justice Delinquency Prevention

       (“Title II”) funds allocated to Plaintiff States;

   3. For the duration of this stipulation, Defendants shall not deny Plaintiff States their

       respective FY 2018 Title II funds (in keeping with their respective FY 2018 Title II formula

       allocations) on the basis of failure to accept the FY 2018 Title II award within 45 days of

       receiving the award documents;

   4. If this stipulation is in effect at the time a resolution of this matter on the merits is reached,

       Defendants shall not deny Plaintiff States their respective FY 2018 Title II awards for

       failure to accept the award within the deadline to accept without first advising them in

       writing of a new period (of not less than 45 days) within which to accept and allowing that

       period to expire. If after a determination on the merits, Plaintiff States remain eligible for

       an FY 2018 Title II award and the Court’s order does not require alteration of the award

       documents, Defendants will issue a new deadline within 7 days;

   5. This stipulation is independent of, and does not alter, amend, or replace, the Stipulations

       and Orders previously entered and agreed between the Defendants and the Plaintiff States

       (ECF Nos. 29, 105); and

   6. This stipulation applies only to the parties that are currently before the Court in this

       litigation. No party that is not currently named as a party to this litigation shall be entitled

       to any rights or benefits whatsoever under this stipulation.

IT IS STIPULATED AND AGREED.

Dated: November 2, 2018




                                                      2
          Case 1:18-cv-06471-ER Document 109 Filed 11/02/18 Page 3 of 3



                                                    Respectfully submitted,




By: /s/ Lourdes M. Rosado                           JOSEPH H. HUNT
Lourdes M. Rosado, Bureau Chief                     Assistant Attorney General
Civil Rights Bureau
New York State Office of the Attorney General       CHAD A. READLER
28 Liberty St., 20th Floor                          Principal Deputy Assistant Attorney
New York, NY 10005                                  General
212-416-8252                                        BRETT A. SHUMATE
Lourdes.Rosado@ag.ny.gov                            Deputy Assistant Attorney General

Counsel for Plaintiffs                              JOHN R. TYLER
                                                    Assistant Director

                                                    By: /s/ Daniel D. Mauler
                                                    DANIEL D. MAULER
                                                    Virginia State Bar No. 73190
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, DC 20005
                                                    (202) 616-0773
                                                    (202) 616-8470 (fax)
                                                    dan.mauler@usdoj.gov

                                                    Counsel for Defendants




                                                3
